Title: To George Washington from George William Fairfax, 5 August 1773
From: Fairfax, George William
To: Washington, George



My Dear Sir
York Town Augt 5th 1773

You may be surprized to receive a Letter of this date from me, as we might have reasonably Expected to have been half our Passage, over. The Ship fell down, a day or two after I wrote to you from Ceeleys compleatly Loaded, But the chief mate and most of the Sailors were Sick, the latter has recruted fast since being in the Salts, but the Mates life is dispared off, however the Captain says he shall certainly Sail the first fair Wind.
Knowing that a House & Furniture, suffers much, by being uninhabited, I have directed Mr Willis if any offers should be made to Rent the whole, to take your Advise, or the House with what Land may be wanted seperate. If neither should offer, would it not be the best way to Advertise, the furniture? giving six or twelve month’s Credit. It would be a pitty to break the sett, of either the Dining, or Dressing Room Furniture, and unless it will fetch Currency for Sterling, I had rather it should be kept, for I can hardly suit those Room better, with any I could bring in. We have spent this long time, with our friends at Ceeleys, Hampton, and here, fearing to go to stay in Williamsburg on Accot of the disorder there.
Never was there a more dismal prospect of Crops, than when I came down, all nature seem’d to be at a standstile within these two or three days past, some most delighfule Rains but the Planters say its to late to Recover the Corn, the Tasile being quite

dead at many Plantations. I trust in God, it has not been quite so bad above, and that We shall make something.
Mrs Fairfax joins with Me in most respectfull Compliments to you, good Mrs Washington, and Mr Custis, wishing that you may enjoy a series of good Health, and every Felicity this wor’d can give, and am Dear sir Your Most Obedt and ever Obliged humble Servt

Go: Wm Fairfax


In looking over some of my Papers, I found the enclosed Papers, which ought to be left, and particularly the Receipt from his Lordship the Proprieter for Arrears of Quit Rents, which I think had better be Paisted on the inside of the cover of my Ledger for fear of accident.

